Citation Nr: 1026760	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 10 percent disabling prior 
to April 6, 2005, and as 30 percent disabling since April 6, 
2005.

2.  Entitlement to an increased rating for traumatic arthritis, 
left knee, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2005 and February 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing in March 2010.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last afforded a VA examination for his PTSD in 
August 2008 and for his left knee in January 2009.  At his 
hearing, the Veteran specifically testified that his disabilities 
had increased in severity since the last examinations.  Moreover, 
the Veteran testified that he felt that the examinations were not 
adequate as the examiners conducted the examinations too quickly 
and did not spend an adequate amount of time examining him.

Considering that the Veteran has argued that his PTSD and 
traumatic arthritis of the left knee have worsened, and the fact 
that the Veteran has not been afforded a comprehensive VA 
compensation and pension examination to assess the severity of 
his disabilities since August 2008 and January 2009, 
respectively, the Board finds that it is necessary to secure 
additional examinations to ascertain the Veteran's current levels 
of disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted).  Additionally, since the Veteran testified that the 
examinations performed by VA were not adequate, the Board 
requests that on remand, fee-based examinations by private 
physicians be performed to assess his PTSD and left knee 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the following 
fee-based examinations.  The claims file, to 
include a copy of this remand, should be 
provided to each examiner and the examiner(s) 
should state that it was reviewed in 
conjunction with the examination(s).
   
a)  Psychiatric examination to determine the 
current level of disability.  The examiner 
should review the claims file.  The examiner 
must enter a complete multiaxial evaluation, 
and assign a GAF score.  The examiner must 
state whether the Veteran's service-connected 
PTSD more nearly approximates a disability 
characterized by:

i.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events.)

ii.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; or 
difficulty in establishing and maintaining 
effective work and social relationships; 
or

iii.  Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near- continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene, difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); or 
an inability to establish and maintain 
effective relationships; or

iv.  Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
or memory loss for names of one's close 
relatives, occupation, or own name.
b)  Orthopedic to determine the current level 
of the Veteran's left knee disability.  The 
examiner should review the claims file and 
make findings necessary to apply the rating 
criteria.  The examiner should make findings 
as to the following:
	
i.  Limitation of motion, both flexion and 
extension.  Limitation of motion should be 
noted by degrees.   The examiner must 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the knees.  If pain on 
motion is observed, the examiner must 
indicate the point at which pain begins.  
In addition, after considering the 
Veteran's documented medical history and 
assertions, the examining physician must 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

ii.  All other impairments affecting the 
left knee.  The examiner must report 
whether there is recurrent subluxation or 
lateral instability of the knee and, if 
so, whether such is best characterized as 
"slight," "moderate," or "severe."  All 
examination findings should be clearly 
reported.  The examiner should note if 
semilunar cartilage is dislocated with 
frequent episodes of "locking," pain, 
and effusion into the joint.

For each examination, a complete rationale 
for all opinions must be provided.  Any 
report prepared must be typed.  All indicated 
tests should be conducted and those reports 
incorporated into the examinations and 
associated with the claims file.  The AMC 
should ensure that the examination reports 
comply with this remand and the questions 
presented.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2009).

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received, including 
a private treatment record received by the 
Board in May 2010 without a waiver.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


